Name: Commission Regulation (EEC) No 415/81 of 18 February 1981 suspending advance fixing of the import levy for rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 46/28 Official Journal of the European Communities 19 . 2 . 81 COMMISSION REGULATION (EEC) No 415/81 of 18 February 1981 suspending advance fixing of the import levy for rice in excess of the quantities which might be expected under more normal conditions ; Whereas the abovementioned situation requires that application of the provisions concerning advance fixing of levies for the product concerned be temp ­ orarily suspended ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece (2), and in particular the second paragraph of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1418/76 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is a danger, having regard to the mone ­ tary situation on the world rice market, that, if existing arrangements are adhered to, levies could be fixed in advance in the short term for quantities considerably HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the import levy for the product referred to in Article 1 of Regulation (EEC) No 1418/76 is hereby suspended until 24 February 1981 . Article 2 This Regulation shall enter into force on 19 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p . 1 . ( 2) OJ No L 291 , 19 . 11 . 1979 , p . 17 .